OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. DEL TORO.
La mayoría de los jueces de esta corte ha opinado que debe confirmarse la sentencia de la Corte de Distrito de Gua-*172yama. A mi juicio la justicia requiere que antes de proce-derse a la confirmación o revocación de la expresada senten-cia, se adopte la medida a que me referiré más adelante.
De los autos aparece que la denuncia lleva el número 2399, e imputa a Lucas Julián la comisión ele un delito de portar armas prohibidas, consistente en habérsele ocupado “sobre su persona un garrote de 33% x4 pulgadas”; que el Fiscal presentó en el acto de la vista el garrote ocupado, que fué reconocido por los testigos como un garrote, palo o bastón de naranjo blanco; que la única defensa del acusado con-sistió en la alegación de que el garrote, palo o bastón ocu-pado no constituía un arma prohibida; que después de ha-berse radicado la transcripción del récord en esta Corte Su-prema, se recibió en la secretaría de la misma un palo de 33% pulgadas de largo por 4 de circunferencia en su parte más ancha, con la siguiente inscripción: ‘ ‘ Causa número 2399. Apeló Supremo. Lucas Julián. 248.”; que el secretario de la corte sentenciadora dirigió luego al Secretario de este Tribunal Supremo una comunicación oficial en la cual mani-festó “que el bastón o garrote que le remití el 22 del actual, por correo, es el que se alega le fué ocupado a Lucas Julián y que determinó la incoacción contra el mismo de autos por delito de portar armas prohibidas”; y que el arma ocupada no se remitió a está Corte Suprema según el procedimiento marcado por la sección 40 del reglamento de este tribunal y por la jurisprudencia constante sobre la materia.
Como puede verse, el examen del arma ocupada es de importancia capital en este caso para resolver si el acusado es culpable o no del delito por el cual fué castigado, y como el examen del palo remitido a este Tribunal Supremo en la forma indicada me lleva a la conclusión de que no es un arma prohibida, entiendo que la justicia requiere que se ordene la devolución de dicho palo a la corte sentenciadora, con conocimiento de ambas partes, a fin de que sea examinado por el juez que actuó en el juicio y por su orden remitido a esta corte de apelación, acompañado de su certificado credi-*173tivo de si es o no el mismo que se presentó como prueba en el acto de la vista.